Case 6:18-cr-00131-CEM-LRH Document 116 Filed 11/10/20 Page 1 of 1 PageID 905
          USCA11 Case: 19-11523 Date Filed: 11/09/2020 Page: 1 of 1
                 Supreme Court of the United States
                        Office of the Clerk
                    Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                  November 9, 2020


   Clerk
   United States Court of Appeals for the Eleventh
   Circuit
   56 Forsyth Street, N.W.
   Atlanta, GA 30303


         Re: Deepak Deshpande
             v. United States
             No. 20-5880
             (Your No. 19-11523)


   Dear Clerk:

         The Court today entered the following order in the above-entitled case:

         The petition for a writ of certiorari is denied.



                                           Sincerely,




                                           Scott S. Harris, Clerk
